      Case 1:18-cr-00487-AMD Document 71 Filed 12/14/20 Page 1 of 1 PageID #: 1051
                                                     U.S . Department of Justice

                                                     Federal Bureau of Prisons

                                                     Federal Medical Center
0££ice 0£ the Ward en                               3301 Leestown Road
                                                    Lexington , KY 40511-8799


                                                    November 17 , 2020

The Honorable Ann M. Donnelly
United States District Judge
Eastern District of New York
225 Cadman Plaza East
Courtroom 4GN
Brooklyn , New York 11201

RE:     Name :      MOWLA , Rasheedul
        Case No . : 1 :1 8- cr- 487 - AMD
        Reg . No .: 8 1 365- 053

Dear Judge Donnelly :

Your Court Order , dated October 9 , 2020, committed Rasheedul Mow la to
a mental health evaluation pursuant to Title 18 , United States Code ,
Section 4241 , to determine his competence to stand trial . Mr . Mowla
arrived at the Federal Medical Center (FMC) , Lexington , Kentucky , on
November 17 , 2020 . Pursuant to Title 18 , United States Code , Section
4247 , in addition to the evaluation period of 30 days t ha t began the
day he arrived at our facility , we are respectfully requesting an
extension which would allow us an additional 15 days to complete the
evaluation due to modified operations arising from health precautions
for institution staff and the inmate population . Under such a time
frame , the evaluation would be completed by January 4 , 2021 , and a
report would be available to the Court by February 1 , 2021 .

If you have any concerns or q uestions regarding this case , please do
not hesitate to contact myself or the evaluating clinician ,
Dr . Haley Wentowski at (859)255 - 6812 . We respectfully submit this
request to the Court .

                                                    Sincerely ,

                                                    ~/.~
                                                    Francisco J . Quintana
                                                    Warden
